DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 05/12/21 are acknowledged. Claims 1-39 are cancelled. Claims 40-66 are pending. Claims 44, 53, and 62 are amended. Claims 40-66 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 5/12/21 has been considered.   A signed copy is enclosed.

Terminal Disclaimer
The terminal disclaimer filed on 5/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,526,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections Withdrawn
The objection to the title for not being descriptive is withdrawn in light of applicant’s amendments thereto. 

Applicant has been advised that the use of numerous trademarks has been noted in this application on multiple pages.  They should be capitalized wherever they appear and be accompanied by the generic terminology.


Claim Rejections Withdrawn
The rejection of claims 44, 53, and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 40-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 10,526,410 in view of Brown et al (WO 2013/074569 A1; filed 11/14/12; published 5/23/13) is withdrawn in light of the Terminal Disclaimer filed 5/12/21. 


Conclusion
Claims 40-66 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREA K MCCOLLUM/              Examiner, Art Unit 1646 
5/21/21                                                                                                                                                                                         

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645